      Case 2:15-cr-00087-MCE Document 145 Filed 09/23/20 Page 1 of 1


     SHARI RUSK
1    Attorney at Law
     P.O. Box 188945 Sacramento, CA 95818
2
     Telephone: (916) 804-8656 Email: rusklaw@att.net
3    Attorney for Defendant
     ABOLGHASSENI ALIZADEH
4
5                               IN THE UNITED STATES DISTRICT COURT

6                              FOR THE EASTERN DISTRICT OF CALIFORNIA

7
      UNITED STATES OF AMERICA,                 ) Case No. 15-00087 MCE
8                                               )
                      Plaintiff,                )
9                                               ) ORDER TO FILE Exhibits Under Seal
              vs.                               )
10                                              )
      ABOLGHASSENI ALIZADEH,                    )
11                                              )
                      Defendant.                )
12                                              )
                                                )
13
14           IS HEREBY ORDERED that the Request to Seal Alizadeh exhibits be granted so that
     the personal information is not available on the public docket. The records are to be provided to
15
     the Court and opposing counsel.
16
17           These documents shall remain under seal until further Order of the Court.
            IT IS SO ORDERED.
18
     Dated: September 22, 2020
19
20
21
22
23
24
25
26
27
28
     Order to Seal Documents                        -1-
